         Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 1 of 20

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Bang & Olufsen A/S

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                              20-CV-10411
 BANG & OLUFSEN A/S,

 Plaintiff                                         1) TEMPORARY RESTRAINING
                                                  ORDER; 2) ORDER RESTRAINING
 v.                                               MERCHANT STOREFRONTS AND
                                                     DEFENDANTS’ ASSETS WITH
 AR ELECTRICS STORE, BA ELECTRICS STORE,          THE FINANCIAL INSTITUTIONS;
 DONE-WAY 3C STORE, G-LICHIFIT STORE,             3) ORDER TO SHOW CAUSE WHY
 LICHIFIT ELECTRICS STORE, LICHIFIT-Z6H            A PRELIMINARY INJUNCTION
 ELECTRICS STORE, LICHIMSK ELECTRICS               SHOULD NOT ISSUE; 4) ORDER
 STORE, SHENZHEN WELLDY TECHNOLOGY                   AUTHORIZING BIFURCATED
 CO., LTD., SHOP5242180 STORE, SHOP5837234          AND ALTERNATIVE SERVICE;
 STORE, SHOP5839201 STORE, SHOP5840211              AND 5) ORDER AUTHORIZING
 STORE, SHOP910962005 STORE, THE WORLD                 EXPEDITED DISCOVERY
 ONLINE STORE, USA CAPTAIN-HF INTELLIGENT
 PRODUCT STORE, USA COMPASS 3 STORE
 STORE, USA COMPASS INTELLIGENT PRODUCT                    FILED UNDER SEAL
 STORE       and    ZK-LICHIFIT    STORE,

 Defendants
 Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 2 of 20

                             GLOSSARY


Term                  Definition
Plaintiff or Bang &   Bang & Olufsen A/S
Olufsen
Defendants            AR Electrics Store, BA Electrics Store, Done-way 3C
                      Store, G-LICHIFIT Store, LICHIFIT Electrics Store,
                      LICHIFIT-Z6H Electrics Store, LICHIMSK Electrics
                      Store, Shenzhen Welldy Technology Co., Ltd.,
                      Shop5242180           Store,     Shop5837234       Store,
                      Shop5839201           Store,     Shop5840211       Store,
                      Shop910962005 Store, The World Online Store, USA
                      captain-hf Intelligent Product Store, USA Compass 3
                      store Store, USA Compass Intelligent Product Store
                      and ZK-LICHIFIT Store
Alibaba               Alibaba.com, an online marketplace platform that
                      allows manufacturers, wholesalers and other third-
                      party merchants, like Defendants, to advertise, offer for
                      sale, sell, distribute and ship their wholesale and retail
                      products originating from China directly to consumers
                      across the world and specifically to consumers residing
                      in the U.S., including New York
AliExpress            Aliexpress.com, an online marketplace platform that
                      allows manufacturers, wholesalers and other third-
                      party merchants, like Defendants, to advertise, offer for
                      sale, sell, distribute and ship their wholesale and retail
                      products originating from China directly to consumers
                      across the world and specifically to consumers residing
                      in the U.S., including New York
Epstein Drangel       Epstein Drangel LLP, counsel for Plaintiff
New York Address      244 Madison Ave, Suite 411, New York, New York
                      10016
Complaint             Plaintiff’s Complaint filed on December 10, 2020
Application           Plaintiff’s Ex Parte Application for: 1) a temporary
                      restraining order; 2) an order restraining Merchant
                      Storefronts (as defined infra) and Defendants’ Assets
                      (as defined infra) with the Financial Institutions (as
                      defined infra); 3) an order to show cause why a
                      preliminary injunction should not issue; 4) an order
                      authorizing bifurcated and alternative service and 5) an
                      order authorizing expedited discovery filed on
                      December 10, 2020
Serup Dec.            Declaration of Morten R. Serup in Support of Plaintiff’s
                      Application
Drangel Dec.          Declaration of Jason M. Drangel in Support of
                      Plaintiff’s Application
B&O Products          High-end luxury Danish consumer electronics,
                      including the BEOPLAY wireless earbuds, BEOPLAY
                                    i
 Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 3 of 20

                         and BEOSOUND portable sneakers and BEOPLAY
                         headphones
B&O Marks                U.S. Trademark Registration Nos.: 3,106,984 for “

                               ” for a variety of goods in Classes 9, 20, 35, 37,


                         41 and 42; 1,007,565 for “             ” for a variety of
                         goods in Classes 7, 9, 11, 12 and 15; 3,063,786 for
                         “BANG & OLUFSEN” for a variety of goods in
                         Classes 9, 20, 35, 37, 41 and 42; 1,006,022 for “BANG
                         & OLUFSEN” for a variety of goods in Class 9;
                         4,489,925 for “BEOPLAY” for a variety of goods in
                         Classes 9, 20, 35, 36 and 38; and 2,340,801 for
                         “BEOSOUND” for a variety of goods in Class 9
Counterfeit Products     Products bearing or used in connection with the B&O
                         Marks, and/or products in packaging and/or containing
                         labels bearing the B&O Marks, and/or bearing or used
                         in connection with marks that are confusingly similar
                         to the B&O Marks and/or products that are identical or
                         confusingly similar to the B&O Products
Infringing Listings      Defendants’ listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with
                         online marketplace platforms such as Alibaba,
                         AliExpress, as well as any and all as yet undiscovered
                         accounts with additional online marketplace platforms
                         held by or associated with Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                                      ii
 Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 4 of 20

                      Group d/b/a Alibaba.com payment services (e.g.,
                      Alipay.com Co., Ltd., Ant Financial Services Group),
                      PingPong Global Solutions, Inc. (“PingPong”) and
                      other companies or agencies that engage in the
                      processing or transfer of money and/or real or personal
                      property of Defendants
Third Party Service   Online marketplace platforms, including, without
Providers             limitation, those owned and operated, directly or
                      indirectly by Alibaba, AliExpress, as well as any and
                      all as yet undiscovered online marketplace platforms
                      and/or entities through which Defendants, their
                      respective officers, employees, agents, servants and all
                      persons in active concert or participation with any of
                      them manufacture, import, export, advertise, market,
                      promote, distribute, offer for sale, sell and/or otherwise
                      deal in Counterfeit Products which are hereinafter
                      identified as a result of any order entered in this action,
                      or otherwise




                                   iii
          Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 5 of 20



        On this day, the Court considered Plaintiff’s ex parte application for the following: 1) a

temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets

with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not

issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing

expedited discovery against Defendants, Third Party Service Providers and Financial Institutions

in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit

Products. 1 A complete list of Defendants is attached hereto as Schedule A, which also includes links

to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,

Declarations of Morten Serup and Jason M. Drangel, along with exhibits attached thereto and other

evidence submitted in support thereof, the Court makes the following findings of fact and

conclusions of law:

                       FACTUAL FINDINGS & CONCLUSIONS OF LAW

        1.          Bang & Olufsen, launched in 1925, is a high-end luxury Danish consumer

electronics company that designs audio products and television sets, which are distributed through

various channels of trade in the United States and abroad.

        2.          The most popular and successful B&O Products are the BEOPLAY wireless

earbuds, BEOPLAY and BEOSOUND portable speakers and BEOPLAY headphones. The

BEOPLAY wireless earbuds couple iconic design aesthetics with anodized aluminum, and feature

two built-in microphones on either side, with optimized passive noise cancelling for a top-notch

sound experience. The BEOPLAY wireless earbuds are easy to pocket with the slim case design and

have grooves on the earphones to improve the grip. The BEOPLAY headphones feature two

customized titanium drivers and Bang & Olufsen's proprietary digital signal processing (DSP) engine



1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.
                                                       1
          Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 6 of 20

and provide an unrivaled wireless listening experience.

        3.        The B&O Products are sold mainly by an extensive, independent retail network

across more than 100 countries and some major U.S. retailers, such as Amazon, Best Buy and Neiman

Marcus.

        4.        The B&O Products typically retail for between $250.00 - $16,500.00.

        5.        While Bang & Olufsen has gained significant common law trademark and other

rights in its B&O Marks and B&O Products through use, advertising and promotion, Bang & Olufsen

also protected its valuable rights by filing for and obtaining federal trademark registrations.

        6.      For example, Bang & Olufsen owns the following U.S. Trademark Registration Nos.:


U.S. Trademark Registration Nos.: 3,106,984 for “            ” for a variety of goods in Classes 9, 20,



35, 37, 41 and 42; 1,007,565 for “             ” for a variety of goods in Classes 7, 9, 11, 12 and 15;

3,063,786 for “BANG & OLUFSEN” for a variety of goods in Classes 9, 20, 35, 37, 41 and 42;

1,006,022 for “BANG & OLUFSEN” for a variety of goods in Class 9; 4,489,925 for “BEOPLAY”

for a variety of goods in Classes 9, 20, 35, 36 and 38; and 2,340,801 for “BEOSOUND” for a

variety of goods in Class 9

        7.      Defendants are manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale or Counterfeit Product through Defendants’

User Accounts and Merchant Storefronts with Alibaba and/or AliExpress (see Schedule A for

links to Defendants’ Merchant Storefronts and Infringing Listings);

        8.      Alibaba and AliExpress are online marketplaces and e-commerce platforms, which

allow manufacturers and other third-party merchants, like Defendants, to advertise, distribute,

offer for sale, sell and ship their retail products, which, upon information and belief, primarily



                                                   2
          Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 7 of 20

originate from China, directly to consumers worldwide and specifically to consumers residing in

the U.S., including New York.

         9.        Defendants are not, nor have they ever been, authorized distributors or licensees of

the B&O Products. Neither Plaintiff, nor any of Plaintiff’s authorized agents, have consented to

Defendants’ use of the B&O Marks, nor has Plaintiff consented to Defendants’ use of marks that

are confusingly similar to, identical to and constitute a counterfeiting or infringement of the B&O

Marks;

         10.       Plaintiff is likely to prevail on its Lanham Act and related common law claims at

trial;

         11.       As a result of Defendants’ infringements, Plaintiff, as well as consumers, are likely

to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard

in opposition, unless Plaintiff’s Application for ex parte relief is granted:

              a. Defendants have offered for sale and sold substandard Counterfeit Products that

                 infringe the B&O Marks;

              b. Plaintiff has well-founded fears that more Counterfeit Products will appear in the

                 marketplace; that consumers may be misled, confused and disappointed by the quality

                 of these Counterfeit Products, resulting in injury to Plaintiff’s reputation and

                 goodwill; and that Plaintiff may suffer loss of sales for its B&O Products; and

              c. Plaintiff has well-founded fears that if it proceeds on notice to Defendants on this

                 Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or

                 otherwise dispose of or deal with Counterfeit Products or other goods that infringe

                 the B&O Marks, the means of obtaining or manufacturing such Counterfeit Products,

                 and records relating thereto that are in their possession or under their control, (ii)

                 inform their suppliers and others of Plaintiff’s claims with the result being that those

                 suppliers and others may also secret, conceal, sell-off or otherwise dispose of

                                                     3
           Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 8 of 20

                Counterfeit Products or other goods infringing the B&O Marks, the means of

                obtaining or manufacturing such Counterfeit Products, and records relating thereto

                that are in their possession or under their control, (iii) secret, conceal, transfer or

                otherwise dispose of their ill-gotten proceeds from its sales of Counterfeit Products

                or other goods infringing the B&O Marks and records relating thereto that are in their

                possession or under their control and/or (iv) open new User Accounts and Merchant

                Storefront under new or different names and continue to offer for sale and sell

                Counterfeit Products with little to no consequence;

          12.    The balance of potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if a temporary restraining order is issued is far

outweighed by the potential harm to Plaintiff, its business, the goodwill and reputation built up in

and associated with the B&O Marks and to its reputations if a temporary restraining order is not

issued;

          13.    Public interest favors issuance of the temporary restraining order in order to protect

Plaintiff’s interests in and to its B&O Marks, and to protect the public from being deceived and

defrauded by Defendants’ passing off of their substandard Counterfeit Products as B&O Products;

          14.    Plaintiff has not publicized its request for a temporary restraining order in any way;

          15.    Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.

          16.    If Defendants are given notice of the Application, they are likely to secret, conceal,

transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products

or other goods infringing the B&O Marks. Therefore, good cause exists for granting Plaintiff’s

request for an asset restraining order. It typically takes the Financial Institutions a minimum of

five (5) days after service of the Order to locate, attach and freeze Defendants’ Assets and/or

Defendants’ Financial Accounts and it is anticipated that it will take the Third Party Service

                                                    4
         Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 9 of 20

Providers a minimum of five (5) days to freeze Defendants’ Merchant Storefronts. As such, the

Court allows enough time for Plaintiff to serve the Financial Institutions and Third Party Service

Providers with this Order, and for the Financial Institutions and Third Party Service Providers to

comply with the Paragraphs I(B)(1) through I(B)(2) and I(C)(1) of this Order, respectively, before

requiring service on Defendants.

        17.      Similarly, if Defendants are given notice of the Application, they are likely to

destroy, move, hide or otherwise make inaccessible to Plaintiff the records and documents relating

to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Counterfeit Products. Therefore Plaintiff

has good cause to be granted expedited discovery.


                                               ORDER
        Based on the foregoing findings of fact and conclusions of law, Plaintiff’s Application is

hereby GRANTED as follows:

                                 I.    Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

   restrained and enjoined from engaging in any of the following acts or omissions for fourteen

   (14) days from the date of this Order, and for such further period as may be provided by order

   of this Court:

   1)         manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

              displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,

              or any other products bearing the B&O Marks and/or marks that are confusingly similar

              to, identical to and constitute a counterfeiting or infringement of the B&O Marks;

   2)         directly or indirectly infringing in any manner Plaintiff’s B&O Marks;

   3)         using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s B&O

              Marks to identify any goods or service not authorized by Plaintiff;
                                                   5
     Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 10 of 20

4)     using Plaintiff’s B&O Marks and/or any other marks that are confusingly similar to the

       B&O Marks on or in connection with Defendants’ manufacturing, importing,

       exporting, advertising, marketing, promoting, distributing, offering for sale, selling

       and/or otherwise dealing in Counterfeit Products;

5)     using any false designation of origin or false description, or engaging in any action

       which is likely to cause confusion, cause mistake and/or to deceive members of the

       trade and/or the public as to the affiliation, connection or association of any product

       manufactured, imported, exported, advertised, marketed, promoted, distributed,

       displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,

       sponsorship or approval of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and

       Defendants’ commercial activities and Plaintiff;

6)     secreting, concealing, destroying, altering, selling off, transferring or otherwise

       disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,

       data, business records, documents or any other records or evidence relating to their

       User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,

       importation, exportation, advertising, marketing, promotion, distribution, display,

       offering for sale and/or sale of Counterfeit Products;

7)     effecting assignments or transfers, forming new entities or associations, or creating

       and/or utilizing any other platform, User Account, Merchant Storefront or any other

       means of importation, exportation, advertising, marketing, promotion, distribution,

       display, offering for sale and/or sale of Counterfeit Products for the purposes of

       circumventing or otherwise avoiding the prohibitions set forth in this Order; and




                                             6
        Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 11 of 20

   8)         knowingly instructing any other person or business entity to engage in any of the

              activities referred to in subparagraphs I(A)(1) through I(A)(7) above and I(B)(1)

              through I(B)(2) and I(C)(1) below.

B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of

the following acts or omissions for fourteen (14) days from the date of this order, and for such

further period as may be provided by order of the Court:

   1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

        Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this

        Court;

   2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing

        of and/or dealing with any computer files, data, business records, documents or any other

        records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;

        and

   3) knowingly instructing any person or business entity to engage in any of the activities

        referred to in subparagraphs I(A)(I) through I(A)(7) and I(B)(1) through I(B)(2) above and

        I(C)(1) below.

C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers are hereby restrained and enjoined from engaging in any of the following acts or

omissions for fourteen (14) days from the date of this order, and for such further period as may be

provided by order of the Court:

   1) within five (5) days after receipt of service of this Order, providing services to Defendants,

        Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without

        limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts;

        and

                                                   7
       Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 12 of 20

   2) knowingly instructing any other person or business entity to engage in any of the activities

      referred to in subparagraphs I(A)(1) through I(A)(7), I(B)(1) through I(B)(2) and I(C)(1)

      above.

                 II.    Order to Show Cause Why A Preliminary Injunction
                              Should Not Issue And Order Of Notice

A. Defendants are hereby ORDERED to show cause before this Court why a preliminary

   injunction pursuant to Fed. R. Civ. P. 65(a) should not issue, at a telephone hearing on

   January 6, 2021, at 12:00 p.m. New York time. To participate in the hearing, parties shall

   dial 1-888-557-8511, and enter passcode 9300838.

B. IT IS FURTHER ORDERED that opposing papers, if any, shall be sent to the Court by

   email at OetkenNYSDChambers@nysd.uscourts.gov, filed electronically on ECF, and served

   on Plaintiff’s counsel by delivering copies thereof to the office of Epstein Drangel LLP at 60

   East 42nd Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel on or before

   December 31, 2020. Plaintiff may file any Reply papers on or before January 5, 2021.

C. IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at

   the show cause hearing scheduled in Paragraph II(A) above may result in the imposition of a

   preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect

   immediately upon the expiration of this Order, and may extend throughout the length of the

   litigation under the same terms and conditions set forth in this Order.




                                III.    Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

   and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority

   to provide final equitable relief, as sufficient cause has been shown, that within five (5) days

   of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’


                                                 8
        Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 13 of 20

   Financial Accounts and shall provide written confirmation of such attachment to Plaintiff’s

   counsel.

    IV.       Order Authorizing Bifurcated and Alternative Service by Electronic Means
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(f)(3), as sufficient cause has been

   shown, that service may be made on, and shall be deemed effective as to Defendants if it is

   completed by the following means:

   1)     delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or

          (ii) a link to a secure website (including NutStore, a large mail link created through

          Rmail.com and via website publication through a specific page dedicated to this

          Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be

          able to download PDF copies of this Order together with the Summons and Complaint,

          and all papers filed in support of Plaintiff’s Application seeking this Order to

          Defendants’ e-mail addresses to be determined after having been identified by Alibaba

          and/or AliExpress pursuant to Paragraph V(C); or

   2)     delivery of a message to Defendants through the system for communications

          established by the Third Party Service Providers on their respective platforms,

          notifying Defendants that an action has been filed against them in this Court and

          providing a link to a secure website (such as NutStore or a large mail link created

          through Rmail.com) where each Defendant will be able to download PDF copies of

          this Order together with the Summons and Complaint, and all papers filed in support

          of Plaintiff’s Application seeking this Order.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.



                                               9
       Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 14 of 20

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be made within five (5) days of the Financial

   Institutions and Third Party Service Providers’ compliance with Paragraphs III(A) and V(C)

   of this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court

   shall issue a single original summons directed to all Defendants as listed in an attachment to

   the summons that will apply to all Defendants.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made

   and shall be deemed effective as to the following if it is completed by the below means:

   1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal

      Inc. will be able to download a PDF copy of this Order via electronic mail to EE Omaha

      Legal Specialist at EEOMALegalSpecialist@paypal.com;

   2) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where AliPay.com

      Co., Ltd., Ant Financial Services will be able to download a PDF copy of this Order via

      electronic mail Mr. Di Zhang, Member of the Legal & Compliance Department – IP, at

      di.zd@alipay.com;

   3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Alibaba

      will be able to download a PDF copy of this Order via electronic mail to Chloe He, Alibaba

      Group at chloe.he@alibaba-inc.com;

   4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Payoneer

      Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer

      Inc.’s Customer Service Management at customerservicemanager@payoneer.com and

      Edward Tulin, counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

   5) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

      Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

                                                10
       Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 15 of 20

      to PingPong Global Solutions Inc.’s Legal Department legal@pingpongx.com.

                          V.   Order Authorizing Expedited Discovery
A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

      upon Plaintiff’s counsel a written report under oath providing:

          a. their true name and physical address;

          b. the name and location and URL of any and all websites that Defendants own and/or

              operate and the name, location, account numbers and URL for any and all User

              Accounts and Merchant Storefronts on any Third Party Service Provider platform

              that Defendants own and/or operate;

          c. the complete sales records for any and all sales of Counterfeit Products, including

              but not limited to number of units sold, the price per unit, total gross revenues

              received (in U.S. dollars) and the dates thereof;

          d. the account details for any and all of Defendants’ Financial Accounts, including,

              but not limited to, the account numbers and current account balances; and

          e. the steps taken by each Defendant, or other person served to comply with Section

              I, above.

   2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

      Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

      Eastern Districts of New York and Defendants who are served with this Order shall provide

      written responses under oath to such interrogatories within fourteen (14) days of service to

      Plaintiff’s counsel.

   3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26

      and 34, and Defendants who are served with this Order and the requests for the production




                                               11
        Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 16 of 20

        of documents shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiff’s counsel.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order the Financial Institutions shall identify any and all of

   Defendants’ Financial Accounts, and provide Plaintiff’s counsel with a summary report

   containing account details for any and all such accounts, which shall include, at a minimum,

   identifying information for Defendants, including contact information for Defendants

   (including, but not limited to, mailing addresses and e-mail addresses), account numbers and

   account balances for any and all of Defendants’ Financial Accounts and confirmation of said

   compliance with this Order.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order, the Third Party Service Providers shall identify any and all of

   Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiff’s counsel with a

   summary report containing account details for any and all User Accounts and Merchant

   Storefronts, which shall include, at a minimum, identifying information for Defendants and

   Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for

   Defendants (including, but not limited to, mailing addresses and e-mail addresses) and

   confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)      Within fourteen (14) days of receiving actual notice of this Order, all Financial

           Institutions who are served with this Order shall provide Plaintiff’s counsel all

           documents and records in their possession, custody or control (whether located in the

           U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,

           but not limited to, documents and records relating to:

           a. account numbers;

                                                  12
        Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 17 of 20

          b. current account balances;

          c. any and all identifying information for Defendants, Defendants’ User Accounts and

             Defendants’ Merchant Storefronts, including, but not limited to, names, addresses

             and contact information;

          d. any and all account opening documents and records, including, but not limited to,

             account applications, signature cards, identification documents and if a business

             entity, any and all business documents provided for the opening of each and every

             of Defendants’ Financial Accounts;

          e. any and all deposits and withdrawals during the previous year from each and every

             one of Defendants’ Financial Accounts and any and all supporting documentation,

             including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

             account statements; and

          f. any and all wire transfers into each and every one of Defendants’ Financial

             Accounts during the previous year, including, but not limited to, documents

             sufficient to show the identity of the destination of the transferred funds, the identity

             of the beneficiary’s bank and the beneficiary’s account number.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)     Within fourteen (14) days of receipt of service of this Order, the Third Party Service

          Providers shall provide to Plaintiff’s counsel all documents and records in its

          possession, custody or control (whether located in the U.S. or abroad) relating to

          Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

          limited to, documents and records relating to:

          a. any and all User Accounts and Defendants’ Merchant Storefronts and account

             details, including, without limitation, identifying information and account numbers

             for any and all User Accounts and Defendants’ Merchant Storefronts that

                                                13
       Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 18 of 20

                Defendants have ever had and/or currently maintain with the Third Party Service

                Providers that were not previously provided pursuant to Paragraph V(C);

          b. the identities, location and contact information, including any and all e-mail

                addresses of Defendants that were not previously provided pursuant to Paragraph

                V(C);

          c. the nature of Defendants’ businesses and operations, methods of payment, methods

                for accepting payment and any and all financial information, including, but not

                limited to, information associated with Defendants’ User Accounts and

                Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

                and listing history under such accounts and Defendants’ Financial Accounts with

                any and all Financial Institutions associated with Defendants’ User Accounts and

                Defendants’ Merchant Storefronts; and

          d. Defendants’ manufacturing, importing, exporting, advertising, marketing,

                promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                Products, or any other products bearing the B&O Marks and/or marks that are

                confusingly similar to, identical to and constitute an infringement of the B&O

                Marks.

                                       VI.    Security Bond

A. IT IS FURTHER ORDERED that Plaintiff shall place security in the amount of $5000

   with the Court which amount is determined adequate for the payment of any damages any

   person may be entitled to recover as a result of an improper or wrongful restraint ordered

   hereunder.

                                      VII.    Sealing Order

A. IT IS FURTHER ORDERED that Plaintiff’s Complaint and exhibits attached thereto, and

   Plaintiff’s ex parte Application and the Declarations Morten Serup and Jason M. Drangel in

                                                 14
       Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 19 of 20

   support thereof and exhibits attached thereto and this Order shall remain sealed until the

   Financial Institutions and Third Party Service Providers comply with Paragraphs I(B)-(C),

   III(A) and V(C) of this Order.


SO ORDERED.

SIGNED this 21st day of December, 2020, at 1:40 p.m.

                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                            15
                                                 Case 1:20-cv-10411-JPO Document 15 Filed 01/21/21 Page 20 of 20


No.Defendant                                  Infringing Listing
                                                                               SCHEDULE A                                                      Merchant Storefront
 1 AR Electrics Store                         https://www.aliexpress.com/item/4000751912300                                                    https://www.aliexpress.com/store/4417167
 2 BA Electrics Store                         https://www.aliexpress.com/item/4000734487318                                                    https://www.aliexpress.com/store/2802213
 3 Done‐way 3C Store                          https://www.aliexpress.com/item/4000751845957                                                    https://xberstar‐doneway.aliexpress.com/store/102530
 4 G‐LICHIFIT Store                           https://www.aliexpress.com/item/4001152307267                                                    https://www.aliexpress.com/store/5497246
 5 LICHIFIT Electrics Store                   https://www.aliexpress.com/item/4000735187442                                                    https://www.aliexpress.com/store/3678106
 6 LICHIFIT‐Z6H Electrics Store               https://www.aliexpress.com/item/4000741317828                                                    https://www.aliexpress.com/store/5496232
 7 LICHIMSK Electrics Store                   https://www.aliexpress.com/item/4000751044320                                                    https://www.aliexpress.com/store/3251051
 8 Shenzhen Welldy Technology Co., Ltd.       https://www.alibaba.com/product‐detail/Best‐Selling‐Bluetooth‐Earphones‐for‐iPhone_60666019591   https://welldytech.en.alibaba.com/
 9 Shop5242180 Store                          https://www.aliexpress.com/item/1005001271713495                                                 https://www.aliexpress.com/store/5242180
10 Shop5837234 Store                          https://www.aliexpress.com/item/4001107392675                                                    https://www.aliexpress.com/store/5837234
11 Shop5839201 Store                          https://www.aliexpress.com/item/4001107394781                                                    https://www.aliexpress.com/store/5839201
12 Shop5840211 Store                          https://www.aliexpress.com/item/4001107400767                                                    https://www.aliexpress.com/store/5840211
13 Shop910962005 Store                        https://www.aliexpress.com/item/1005001679160539                                                 https://www.aliexpress.com/store/910962005
14 The World Online Store                     https://www.aliexpress.com/item/1005001699656169                                                 https://www.aliexpress.com/store/910931052
15 USA captain‐hf Intelligent Product Store   https://www.aliexpress.com/item/1005001770931488                                                 https://www.aliexpress.com/store/5940266
16 USA Compass 3 store Store                  https://www.aliexpress.com/item/1005001770793803                                                 https://www.aliexpress.com/store/top‐rated‐products/911058153.html
17 USA Compass Intelligent Product Store      https://www.aliexpress.com/item/1005001770130495                                                 https://www.aliexpress.com/store/5251252
18 ZK‐LICHIFIT Store                          https://www.aliexpress.com/item/4000735314781                                                    https://www.aliexpress.com/store/5045364
